Citation Nr: 1749730	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New York


THE ISSUES

1.  Entitlement to a clothing allowance for the year 2015.

2.  Entitlement to a clothing allowance for the year 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1990 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from June 2015 and February 2016 determinations by the Buffalo, New York, VA Medical Center (VAMC), which denied the Veteran's requests for a clothing allowance for the year 2015 and the year 2016, respectively.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that a clothing allowance is warranted because treatment for his eczema impacts his arms, legs, chest, and back.  

Initially, the Board notes that the Veteran has made the same contention in connection with a separate pending appeal for entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013.  In July 2015, the Board remanded that appeal for additional development, to include obtaining an addendum opinion from a VA examiner.  A review of the Veterans Appeals Control and Locator System shows that that appeal is currently in remand status and VBMS shows that those actions have not yet been completed.

In addition, the Veteran is not currently service connected for eczema but he has perfected an appeal as to whether he timely submitted a VA Form 9 in response to a statement of the case which included a denial of, inter alia, service connection for eczema.  Of note, the rating decision denying service connection for eczema was issued in January 2012 pursuant to a July 2010 claim.  Hence, if the Veteran is subsequently found to have timely perfected this appeal, and service connection for eczema is subsequently granted, the Veteran will likely be awarded service connection for eczema effective prior to the year 2015.

Accordingly, since the claim for entitlement to a clothing allowance for the year 2015 is dependent on the outcome of the separate pending appeal for entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013, as well as the outcome of the appeal as to whether the Veteran timely perfected an appeal as to a rating decision which denied, inter alia, service connection for eczema, it is inextricably intertwined with the issues addressed in the separate decisions and must be remanded pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development requested in the separate appeal involving the issue of entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013 has been accomplished.

2.  Then, determine if any additional development relating to the entitlement to a clothing allowance for the years 2015 and 2016 is warranted and, if so, undertake such development.

3.  After completion of the above, readjudicate the claim for entitlement to a clothing allowance for the year 2015 and the year 2016.  In readjudicating the claim, the Buffalo, New York VAMC is advised that the Veteran has a pending appeal which could establish service connection for eczema.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




